—In an action to recover damages for personal injuries, etc., the defendant Main Line Electric Company appeals from an order of the Supreme Court, Suffolk County (Burke, J.), entered November 21, 2001, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint and all cross claims are *498dismissed insofar as asserted against the appellant, and the complaint against the remaining defendant is severed.
The injured plaintiff alleges that the grating which constituted the first floor of a “pool house” located at Montauk Downs State Park caved in, causing him to fall to the basement, or “pit,” below, where the pumps servicing the nearby pool were located. The plaintiffs commenced this action, based on alleged negligence in the installation of the grating.
The defendant Main Line Electric Company (hereinafter Main Line) moved for summary judgment supported by proof that it had nothing to do with the installation of the grating. The plaintiffs failed to produce any evidence to contradict this prima facie showing of entitlement to summary judgment. There was also no proof that Main Line in any way supervised the work of the codefendant Norberto and Sons, Inc., which, according to the uncontradicted evidence, did install the grating. Under these circumstances, summary judgment in favor of Main Line should have been granted (see Putnam v Karaco Indus. Corp., 253 AD2d 457; Lillis v City of New York, 226 AD2d 592; Rojas v County of Nassau, 210 AD2d 390). Santucci, J.P., Altman, H. Miller and Cozier, JJ., concur.